     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 1 of 23 Page ID #:521



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROLAND P.,1                      ) Case No. EDCV 19-1216-JPR
                                      )
12                      Plaintiff,    )
                                      ) MEMORANDUM DECISION AND ORDER
13                 v.                 ) AFFIRMING COMMISSIONER
                                      )
14   ANDREW M. SAUL,                  )
     Commissioner of Social           )
15   Security,                        )
                                      )
16                      Defendant.    )
                                      )
17
18   I.   PROCEEDINGS
19        Plaintiff seeks review of the Commissioner’s final decision
20   denying his application for Social Security supplemental security
21   income benefits (“SSI”).      The parties consented to the
22   jurisdiction of the undersigned under 28 U.S.C. § 636(c).            The
23   matter is before the Court on the parties’ Joint Submission,
24
          1
            Plaintiff’s name is partially redacted in line with
25   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
26   recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
27   Although his first name sometimes appears in the record as
     “Ronald,” it is in fact Roland. (See, e.g., AR 194 (Plaintiff or
28   his wife writing his name as “Roland”).)

                                          1
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 2 of 23 Page ID #:522



 1   filed February 24, 2020, which the Court has taken under
 2   submission without oral argument.         For the reasons stated below,
 3   the Commissioner’s decision is affirmed.
 4   II.     BACKGROUND
 5           Plaintiff was born in 1968.       (Administrative Record (“AR”)
 6   173.)    He completed sixth grade (AR 47), having attended special-
 7   education classes since first grade (AR 184).         He worked “odd
 8   jobs” from 1997 to 2008.      (AR 175, 191.)     On June 18, 2015, he
 9   applied for SSI, alleging disability since January 1, 2008,
10   because of chronic obstructive pulmonary disease, brain tumor,
11   asthma, seizures, and “rage and depression.”         (AR 61, 183-84.)
12   After his application and reconsideration of it were denied (AR
13   79-80, 106-11), he requested a hearing before an Administrative
14   Law Judge (AR 113).      A hearing was held on May 17, 2018, at which
15   Plaintiff, represented by counsel, testified, as did a vocational
16   expert.    (AR 42-60.)    In a written decision issued August 21,
17   2018, the ALJ found him not disabled.         (AR 26-36.)   On May 17,
18   2019, the Appeals Council denied his request for review.           (AR 1-
19   3.)   This action followed.
20   III. STANDARD OF REVIEW
21           Under 42 U.S.C. § 405(g), a district court may review the
22   Commissioner’s decision to deny benefits.         The ALJ’s findings and
23   decision should be upheld if they are free of legal error and
24   supported by substantial evidence based on the record as a whole.
25   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
26   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).          Substantial evidence
27   means such evidence as a reasonable person might accept as
28   adequate to support a conclusion.          Richardson, 402 U.S. at 401;

                                           2
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 3 of 23 Page ID #:523



 1   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It
 2   is “more than a mere scintilla but less than a preponderance.”
 3   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 4   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
 5   meaning of ‘substantial’ in other contexts, the threshold for
 6   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
 7   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
 8   evidence supports a finding, the reviewing court “must review the
 9   administrative record as a whole, weighing both the evidence that
10   supports and the evidence that detracts from the Commissioner’s
11   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
12   1998).     “If the evidence can reasonably support either affirming
13   or reversing,” the reviewing court “may not substitute its
14   judgment” for the Commissioner’s.        Id. at 720-21.
15   IV.   THE EVALUATION OF DISABILITY
16         People are “disabled” for purposes of receiving Social
17   Security benefits if they are unable to engage in any substantial
18   gainful activity owing to a physical or mental impairment that is
19   expected to result in death or has lasted, or is expected to
20   last, for a continuous period of at least 12 months.           42 U.S.C.
21   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
22   1992).
23         A.     The Five-Step Evaluation Process
24         An ALJ follows a five-step sequential evaluation process to
25   assess whether someone is disabled.        20 C.F.R. § 416.920(a)(4);
26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
27   amended Apr. 9, 1996).      In the first step, the Commissioner must
28   determine whether the claimant is currently engaged in

                                          3
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 4 of 23 Page ID #:524



 1   substantial gainful activity; if so, the claimant is not disabled
 2   and the claim must be denied.       § 416.920(a)(4)(i).
 3           If the claimant is not engaged in substantial gainful
 4   activity, the second step requires the Commissioner to determine
 5   whether the claimant has a “severe” impairment or combination of
 6   impairments significantly limiting his ability to do basic work
 7   activities; if not, a finding of not disabled is made and the
 8   claim must be denied.      § 416.920(a)(4)(ii) & (c).
 9           If the claimant has a “severe” impairment or combination of
10   impairments, the third step requires the Commissioner to
11   determine whether the impairment or combination of impairments
12   meets or equals an impairment in the Listing of Impairments
13   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
14   1; if so, disability is conclusively presumed and benefits are
15   awarded.      § 416.920(a)(4)(iii) & (d).
16           Before proceeding to step four, the ALJ must determine the
17   claimant’s residual functional capacity (“RFC”).2
18   § 416.920(e); see also Laborin v. Berryhill, 867 F.3d 1151, 1153
19   (9th Cir. 2017) (ALJ assesses claimant’s RFC between steps three
20   and four).      The fourth step requires that the ALJ determine
21   whether the claimant’s RFC is sufficient to perform past relevant
22   work.       § 416.920(a)(4)(iv).   When the claimant has no past
23   relevant work, the Commissioner then bears the burden of
24   establishing that he is not disabled because he can perform other
25   substantial gainful work in the national economy, the fifth and
26
             2
27          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 416.945(a)(1); see Cooper v.
28   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989).

                                           4
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 5 of 23 Page ID #:525



 1   final step of the analysis.      §§ 416.920(a)(4)(v), 416.960(c)(2);
 2   Drouin, 966 F.2d at 1257.
 3           B.   The ALJ’s Application of the Five-Step Process
 4           At step one, the ALJ found that Plaintiff had not engaged in
 5   substantial gainful activity since June 18, 2015, the application
 6   date.     (AR 28.)    At step two, he determined that he had the
 7   severe impairments of “schizoid personality disorder, bipolar
 8   disorder, history of a seizure disorder, chronic obstructive
 9   pulmonary disease (COPD), and obstructive sleep apnea.”           (Id.)
10           At step three, he concluded that Plaintiff’s impairments did
11   not meet or equal any of the impairments in the Listing.           (AR 29-
12   30.)     At step four, he found that Plaintiff had the RFC to
13   perform light work with additional limitations:
14           Can sit about six hours total and can stand and/or walk
15           about six hours total in an eight-hour workday with
16           normal breaks.     Can never climb ladders, ropes, or
17           scaffolds, but can frequently climb ramps and stairs.
18           Can frequently balance, kneel, stoop, crouch, and crawl.
19           Can never be exposed to concentrated levels of pulmonary
20           irritants.    Can never operate a motor vehicle as a work
21           requirement.     Can not [sic] work around unprotected
22           heights, moving machinery, or large bodies of water. Can
23           perform simple, routine tasks that can be learned in 30
24           days or less with an SVP of 1 or 2, requiring visual
25           demonstration learning. Can tolerate occasional changes
26           to work place setting or procedures.         Can have only
27           occasional interaction with coworkers, supervisors, and
28           the public.

                                          5
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 6 of 23 Page ID #:526



 1   (AR at 30-31.)     Because Plaintiff had no past relevant work, the
 2   ALJ continued to step five.      (AR 34.)
 3        At that step, considering Plaintiff’s age, education, work
 4   experience, and RFC and the VE’s testimony, he found that
 5   Plaintiff could perform several jobs existing in significant
 6   numbers in the national economy.         (AR 34-35.)   Accordingly, he
 7   found him not disabled.      (AR 35.)
 8   V.   DISCUSSION3
 9        Plaintiff contends that the ALJ improperly rejected his
10   “testimony concerning his subjective symptoms by failing to offer
11   any specific, clear and convincing reasons supported by
12   substantial evidence in the record.”        (J. Stip. at 3.)     He
13   specifically challenges only the ALJ’s assessment of his
14   statements concerning his respiratory ailments.          (See id. at 4-6,
15   12-13.)   For the reasons discussed below, the ALJ did not err.
16
17
18
19
20
21
          3
22          In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
     Court held that ALJs of the Securities and Exchange Commission
23   are “Officers of the United States” and thus subject to the
     Appointments Clause. To the extent Lucia applies to Social
24   Security ALJs, Plaintiff has forfeited the issue by failing to
     raise it during his administrative proceedings. (See AR 43-60,
25   248-50); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (as
26   amended) (plaintiff forfeits issues not raised before ALJ or
     Appeals Council); see also Kabani & Co. v. SEC, 733 F. App’x 918,
27   919 (9th Cir. 2018) (rejecting Lucia challenge because plaintiff
     did not raise it during administrative proceedings), cert.
28   denied, 139 S. Ct. 2013 (2019).

                                          6
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 7 of 23 Page ID #:527



 1           The ALJ Gave Clear and Convincing Reasons to Partially
 2           Discount Plaintiff’s Subjective Symptom Statements
 3                  A.   Relevant background4
 4                       1.   Plaintiff’s treating doctors
 5           Plaintiff was treated from June 23, 2014, through November
 6   20, 2017, by primary-care physician Vivek Gill.          (AR 251-60, 373-
 7   414.)       Progress notes are mostly illegible but indicate that Dr.
 8   Gill prescribed Depakote ER5 on June 23, 2014 (AR 255), examined
 9   Plaintiff prehydrocelectomy6 on February 16, 2015 (AR 253, 295-
10   96), noted complaints of breathing problems on June 30, 2015 (AR
11   377), and referred him for a CT scan on January 25, 2017, after
12   finding a “slightly enlarged lymph node in [his] che[s]t” (AR
13   400; see also id. at 412-14).       On November 21, 2017, Plaintiff’s
14   chief complaint was “[c]heck blood pressure,” and Dr. Gill
15   reported a history of “[grand mal] seizures; [m]ild compression T
16   7, 9, 10; COPD; 6 MM Frontoparietal Meningioma;7 COPD with
17
             4
18          Because Plaintiff challenges only the ALJ’s findings
     concerning his respiratory-impairment symptoms, the Court limits
19   its discussion primarily to those facts.
20           5
            “Depakote ER . . . is indicated for the treatment of acute
21   manic or mixed episodes associated with bipolar disorder, with or
     without psychotic features.” Depakote ER, U.S. Nat’l Libr. of
22   Med., https://dailymed.nlm.nih.gov/dailymed/drugInfo (type
     “Depakote ER”; then follow first Depakote ER hyperlink) (last
23   visited May 18, 2020).
24           6
            “A hydrocelectomy is a surgical procedure to repair a
     hydrocele, which is a buildup of fluid around a testicle.”
25
     Hydrocelectomy: What You Need to Know, Healthline, https://
26   www.healthline.com/health/hydrocelectomy (last visited May 18,
     2020).
27
             7
                 “A meningioma is a tumor that arises from a layer of
28                                                           (continued...)

                                          7
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 8 of 23 Page ID #:528



 1   Asthma; [and] L. Hilar L. nodes.”8       (AR 374.)
 2        Plaintiff’s CT scan indicated “[e]nlarged adenoids, evaluate
 3   for lymphoproliferative disease.”9       (AR 389.)    The scan found
 4   “[n]o pathologically enlarged lymph nodes,” and as to Plaintiff’s
 5   lungs, airways, and pleura, the “trachea and central airways
 6   [were] . . . clear,” and there was “approved scarring” in the
 7   left upper and lower lobes, “stable linear . . . scarring/
 8   nodularity” in the lateral right lower and left upper lobes,
 9   “[n]o new or suspicious pulmonary nodules,” “mild emphysema,” and
10   “bullous disease10 . . . similar to the prior exam.”          (Id.)   The
11
12        7
            (...continued)
13   tissue (the meninges) that covers the brain and spine. . . .
     Most are considered ‘benign’ because they are slow-growing with
14   low potential to spread.” Meningioma Brain Tumor, UCLA Health,
     https://www.uclahealth.org/neurosurgery/meningioma-brain-tumor
15   (last visited May 18, 2020).
16        8
            “Hilar lymph nodes are those that are immediately adjacent
17   to the main-stem bronchus and hilar vessels, including the
     proximal portions of the pulmonary veins and main pulmonary
18   artery.” Ahmed H. El-Sherief et al., Lymph Node Map: Radiologic
     Review with CT Illustration, 6 RadioGraphics 1680, 1684 (Oct.
19   2014), available at https://pubs.rsna.org/doi/pdf/10.1148/
     rg.346130097.
20
          9
            In lymphoproliferative disease, “cells of the lymphatic
21
     system grow excessively”; it is often treated like cancer.
22   Lymphoproliferative Disorder, Nat’l Cancer Inst., https://
     www.cancer.gov/publications/dictionaries/cancer-terms/def/
23   lymphoproliferative-disorder (last visited May 18, 2020).
24        10
            “[A] bulla is an air-filled space of > 1 cm in diameter
     within the lung which has developed because of emphysematous
25   destruction of the lung parenchyma. . . . Eighty percent of
26   patients presenting with bullae have associated pulmonary
     emphysema, [which] is referred to as bullous emphysema. It is a
27   subset of chronic obstructive pulmonary disease.” Bullous
     Emphysema, Nat’l Ctr. for Biotechnology Info., https://
28                                                      (continued...)

                                          8
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 9 of 23 Page ID #:529



 1   radiologist found the “newly prominent        . . . lymph nodes . . .
 2   indeterminate” and recommended a “[s]hort-term follow-up CT chest
 3   . . . in 3 months.”      (AR 391.)   That follow-up scan found
 4   Plaintiff’s lung changes “stable” and “benign.”          (AR 387.)
 5        Dr. Gill referred Plaintiff for a neurology history and
 6   physical, which was performed by neurologist Raj Karnani on June
 7   10, 2014.    (AR 342.)    Dr. Karnani found Plaintiff normal in all
 8   areas and described him as “[a]lert and oriented.”          (Id.)
 9        Plaintiff was admitted to the hospital on August 29, 2014,
10   with “flu-like symptoms,” then discharged the next day; his
11   diagnosis was acute bronchitis.       (AR 267-76.)    On October 7,
12   2014, he saw neurologist Purnima Thakran for his seizures.            (AR
13   327-29.)    They had begun approximately four years prior and were
14   “mild,” with a “duration [of] 3-4 minutes.”         (AR 327.)    They were
15   aggravated by a “brain tumor,” and associated symptoms were “an
16   aura preceeding [sic] the seizure, lightheadedness, confusion,
17   [and] nausea.”    (Id.)    Dr. Thakran noted that Plaintiff’s
18        [o]verall condition is variable.          The patient was on
19        Dilantin initially which worked well for seizure control
20        but caused gum hyperplasia and patient lost all his
21        teeth.     Now on Depakote but tolerating poorly due to
22        extreme mood swings, anger.
23   (Id.)     She assessed him with “[l]ocalization-related epilepsy
24   with complex partial seizures with intractable epilepsy” and
25
26
          10
27          (...continued)
     www.ncbi.nlm.nih.gov/books/NBK537243/ (last visited May 18,
28   2020).

                                          9
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 10 of 23 Page ID #:530



 1   meningioma and prescribed oxcarbazepine,11 continued Depakote,
 2   ordered an EEG, and planned to “taper Depakote next visit.”              (AR
 3   328.)        She continued him on Ventolin HFA Aerosol Solution12 and
 4   Qvar Aerosol Solution13 daily.       (Id.)     As to injury prevention,
 5   Dr. Thakran recommended “no driving, climbing to heights,
 6   operating machinery, swimming alone or other hazardous activity.”
 7   (AR 329.)
 8           The EEG was performed on October 31, 2014, and showed
 9   “[n]ormal awake/asleep.”        (AR 339.)    Because “a routine normal
10   EEG does not preclude a diagnosis of epilepsy,” “[c]linical
11   correlation [was] recommended.”        (Id.)    On August 25, 2015,
12   another EEG was recorded, with a clinical impression of “[n]ormal
13   72 hour ambulatory EEG.”        (AR 337.)    At Plaintiff’s EEG follow-up
14   appointment, Dr. Thakran noted, “[i]mproving seizures.”            (AR
15   335.)
16           At her recommendation, Plaintiff had a brain MRI on August
17
18
             11
            Oxcarbazepine tablets are “indicated for use as
19   monotherapy or adjunctive therapy in the treatment of partial-
     onset seizures in adults.” Oxcarbazepine, U.S. Nat’l Libr. of
20   Med., https://dailymed.nlm.nih.gov/dailymed/drugInfo (type
21   “Oxcarbazepine”; then follow first hyperlink for Oxcarbazepine)
     (last visited May 18, 2020).
22           12
            “Ventolin HFA Inhalation Aerosol is indicated for the
23   treatment or prevention of bronchospasm in patients aged 4 years
     and older with reversible obstructive airway disease.” Ventolin
24   HFA, U.S. Nat’l Libr. of Med., https://dailymed.nlm.nih.gov/
     dailymed/drugInfo (type “Ventolin HFA”; then follow first
25
     hyperlink for Ventolin HFA (albuterol sulfate) aerosol, metered)
26   (last visited May 18, 2020).
             13
27          “Qvar is used to prevent asthma attacks in adults and
     children who are at least 5 years old.” Qvar, Drugs.com,
28   https://www.drugs.com/mtm/qvar.html (last visited May 18, 2020).

                                          10
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 11 of 23 Page ID #:531



 1   31, 2016.    (AR 357, 365-66.)     It found a “[v]ery mild interval
 2   increase in size of a small . . . mass which likely represents a
 3   meningioma.”    (AR 366.)    It “[a]gain identified extensive
 4   bilateral mastoid air cell disease” and “[e]nlarged adenoids with
 5   mild cystic changes . . . likely secondary to reactive lymphoid
 6   hypertrophy,”14 but clinical correlation was suggested because
 7   “lymphoma cannot be entirely excluded.”         (Id.)    At Plaintiff’s
 8   next three appointments, in 2017, he reported no further
 9   seizures, and Dr. Thakran recommended continued observation,
10   “serial MRI” for the brain tumor, and refill of medication for
11   seizures.    (AR 344-51.)
12          Dr. Robert Tsou, an ear, nose, and throat specialist,
13   treated Plaintiff for “bilateral nasal airway obstruction” and
14   “hearing loss” throughout 2017 and into 2018.           (AR 427-43.)   He
15   excised a nasal mass and inserted tubes in his ears.           (AR 435-
16   37.)    His condition improved but congestion persisted, “likely
17   . . . due to allergies.”      (AR 439.)    Attempts to remove the tubes
18   resulted “in violent reaction of discomfort,” so Dr. Tsou allowed
19   “time for the PE tube[s] to extrude on their own.”           (AR 441.)
20   Four months later, Plaintiff was “having difficulty hearing
21   again” and had “recurrent atrial congestion.”           (AR 442.)
22          On February 28, March 21, and April 12, 2018, pulmonologist
23   Anurag Sahai examined Plaintiff and tested his lung capacity,
24
            14
            Lymphoid hypertrophy “is an increase in the number of
25   normal cells (called lymphocytes) that are contained in lymph
26   nodes,” most often occurring “when there is an infection with
     bacteria, viruses, or other types of germs and is part of the
27   body’s reaction to the infection.” Lymphoid hyperplasia, U.S.
     Nat’l Libr. of Med., https://medlineplus.gov/ency/article/
28   001320.htm (last visited May 18, 2020).

                                          11
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 12 of 23 Page ID #:532



 1   spirometry, and diffusing capacity.        (AR 452-59.)     Plaintiff’s
 2   reasons for seeing him were COPD, obstructive sleep apnea, and
 3   mediastinal adenopathy.15      (AR 452, 455.)    As to chest and lungs
 4   and cardiovascular exams, Dr. Sahai found Plaintiff “normal” but
 5   with “prolonged expiration — both lung fields.”          (AR 453, 456.)
 6   These results were interpreted as a “severe obstructive lung
 7   defect”:
 8         The airway obstruction is confirmed by the decrease in
 9         flow rate at peak flow and flow at 50% and 75% of the
10         flow volume curve.      EVC changed by 8%, FEV1 changed by
11         8%.   This is interpreted as an insignificant response to
12         bronchodilator.
13   (AR 458.)    Dr. Sahai performed a spirometry on March 21, 2018,
14   indicating a FEV1 of 2.29 before bronchodilation and 2.48 after,
15   and an FVC of 5.74 before bronchodilation and 6.17 after.16
16   (AR 459.)    Handwritten notes reflect “moderate obstruction
17   defect,” and “diffusion capacity normal.”         (AR 458-59.)
18
19
           15
            Adenopathy means “[l]arge or swollen lymph nodes.” Med.
20   Definition of Adenopathy, MedicineNet, https://
     www.medicinenet.com/script/main/art.asp?articlekey=22429 (last
21
     visited May 18, 2020).
22         16
            The pulmonary function test, most commonly spirometry,
23   measures ventilation of the lungs. See 20 C.F.R. pt. 404, subpt.
     P, app. 1, § 3.00(D)(4) (2020). Normal results vary from person
24   to person based on age, race, height, and gender. Spirometry
     Normal Values and How to Read Your Results, Healthline, https://
25   www.healthline.com/health/spirometry#results (last visited May
26   18, 2020). For Caucasian men aged 50 and 68 inches tall, like
     Plaintiff, the “lower limit of normal” for FVC is 3.85 and for
27   FEV1 2.93. Spirometry Reference Value Calculator, Nat’l Inst.
     for Occupational Safety & Health, https://www.cdc.gov/niosh/
28   topics/spirometry/refcalculator.html (last visited May 18, 2020).

                                          12
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 13 of 23 Page ID #:533



 1                    2.    Examiners and reviewers
 2         Dr. Seung Ha Lim, an internist, examined Plaintiff on
 3   November 24, 2015, at Defendant’s request.         (AR 317-20.)        He
 4   described Plaintiff’s chief complaints as “[h]istory of seizures
 5   and asthma.”    (AR 317.)     Dr. Lim performed a pulmonary function
 6   test documenting FEV1 of 2.32 before bronchodilation and 2.50
 7   after, and an FVC of 4.56 before bronchodilation and 4.27 after.
 8   (AR 312.)    Dr. Lim interpreted these findings as “severe
 9   obstructive lung disease,” noting that it “improved [with]
10   bronchodilation.”     (Id.)    After conducting a full examination of
11   Plaintiff, he provided the following functional assessment:
12         Based on available medical information, the patient, in
13         my opinion, is restricted to standing and/or walking
14         about 6 hours in an eight-hour workday with appropriate
15         breaks.   The patient would be able to sit for 6 hours in
16         an eight-hour day with appropriate breaks.           The patient
17         would be able to lift and/or carry 20 pounds occasionally
18         and 10 pounds frequently.           The patient should avoid
19         unprotected heights and handling of dangerous machinery.
20         The   patient   has   environmental    limitations    due   to    a
21         history of asthma.
22   (AR 320.)
23         A pulmonary function test was performed again on June 2,
24   2018, reflecting an FEV1 of 1.61 before bronchodilation and 1.51
25   after.   (AR 446.)    It showed an FVC of 3.43 before
26   bronchodilation and 3.36 after.        (Id.)   Interpretation notes
27   indicate “severe obstruction.”       (Id.)
28         Dr. Gideon Lowe, III, an ophthalmologist (see AR 81 (showing

                                          13
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 14 of 23 Page ID #:534



 1   signature code of 28)); Soc. Sec. Admin., Program Operations
 2   Manual System (POMS) DI 24501.004 (May 5, 2015), https://
 3   secure.ssa.gov/apps10/poms.nsf/lnx/0424501004 (signature code 28
 4   indicates ophthalmology), reviewed the files on February 18,
 5   2016, and rated Plaintiff’s exertional limitations similarly to
 6   Dr. Lim.     (AR 74-76.)   He further noted that Plaintiff had
 7   unlimited ability to “push and/or pull (including operation of
 8   hand and/or foot controls)” and was limited to occasionally
 9   “climbing ramps/stairs,” “stooping,” “kneeling,” “crouching,” and
10   “crawling.”     (AR 75.)   He found limitations in exposure to
11   unprotected heights and environmental factors because of
12   Plaintiff’s seizure disorder and asthma.         (AR 75-76.)     On
13   reconsideration, Dr. E. Cooper concurred with the limitations
14   identified by Dr. Lowe.17      (AR 91-93.)
15         Psychiatrist R. Singh reviewed Dr. Thakran’s opinion on
16   reconsideration and gave it “great weight.”18         (AR 90.)    As for
17   Plaintiff’s subjective symptoms, he opined that
18         [b]ased on the statements of allegations compared to the
19         enclosed    objective   evidence,    the   statements    appear
20         partially credible. The impairments could be expected to
21         produce some of the claimant’s stated symptoms but MER
22         and ADLs do[] not support the level of severity of the
23         claimant’s stated limitations.
24
           17
                Dr. Cooper’s area of specialty is not apparent from the
25
     record.
26         18
            Dr. Singh used a signature code of 37 (see AR 98),
27   indicating a psychiatry specialty, see Soc. Sec. Admin., Program
     Operations Manual System (POMS) DI 24501.004 (May 5, 2015),
28   https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004.

                                          14
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 15 of 23 Page ID #:535



 1   (Id.)
 2                      3.    Plaintiff’s statements
 3         Plaintiff described in his function report how his
 4   “illnesses, injuries, or conditions” limited his ability to work:
 5         Seizures, confusion, rage, cannot go into sun or white
 6         light for extended time without throwing up, no control
 7         over    function[.]     Difficulty      seeing,     dehydration,
 8         fainting[.]       Cannot work with people getting violent,
 9         upset, anxiety, panic attacks[.]
10   (AR 199.)    On a typical day he had coffee, watched television,
11   and tried to work in the yard if he could.            (AR 200.)   His sleep
12   was affected because he could not “stop thoughts and voices.”
13   (Id.)   His ability to perform personal care was not limited; he
14   prepared “tv dinners” daily and mowed a small yard, with stops
15   for dizziness.     (AR 200-01.)    He needed reminders to take
16   medicines and do chores.       (AR 201.)    He argued and fought with
17   others and had “no social life.”          (AR 204.)
18         At Plaintiff’s hearing, he described why he believed he was
19   unable to work:
20         I can’t breathe at all.       And I have a hard time being
21         around people.      That’s pretty much it.       My hands are on
22         fire all the time, the medicine.         I don’t sleep much at
23         all.   And the little bit I do sleep, when I wake up from
24         it, I can’t breathe.       It takes me an hour, hour and a
25         half of choking and puking to get my lungs back to
26         breathing.    That’s pretty much it.
27   (AR 49-50.)    He couldn’t do much housework because dust bothered
28   him, and he had to take breaks when showering or shaving because

                                          15
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 16 of 23 Page ID #:536



 1   he couldn’t breathe.      (AR 50-51.)     He left the house only to go
 2   to doctor’s appointments because “[o]ther people are safer.”             (AR
 3   51.)
 4                     4.   The ALJ’s decision
 5          The ALJ found that Plaintiff’s “medically determinable
 6   impairments could reasonably be expected to cause the alleged
 7   symptoms; however, [his] statements concerning the intensity,
 8   persistence, and limiting effects of these symptoms are not
 9   entirely consistent with the medical evidence and other evidence
10   in the record.”     (AR 31.)    Despite a history of respiratory
11   difficulties, he noted, “x-rays of his chest and lungs were
12   essentially normal.”      (Id.)    While treatment records documented
13   diagnoses of “asthma, COPD, as well as a newly-diagnosed brain
14   tumor,” “physical examinations were within normal limits, with no
15   documented abnormalities.”        (Id.)   He noted Plaintiff’s history
16   of seizures but observed that the condition appeared “to be
17   manageable with medications.”       (Id.)
18          Relying on Dr. Lim’s November 2015 consulting opinion, to
19   which he gave “great weight” (AR 33), the ALJ recognized
20   documented complaints of “seizure disorder and asthma” but noted
21   that overall Plaintiff had an “unremarkable objective
22   presentation.”     (AR 32.)    After a change in medication, he had
23   not had any seizures for several months.         (Id.)   He “reported
24   daily asthma attacks” and an “increased expiratory phase of
25   breathing on auscultation,” “consistent with COPD,” but Dr. Lim
26   nonetheless opined that he could “stand or walk for six hours
27   total and sit for six hours total in an eight-hour workday,”
28   “lift 20 pounds occasionally and 10 pounds frequently,” and

                                          16
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 17 of 23 Page ID #:537



 1   should “avoid unprotected heights and handling of dangerous
 2   machinery, as well as respiratory irritants due to his asthma,”
 3   which was inconsistent with Plaintiff’s claimed limitations.
 4   (Id.)
 5         The ALJ noted the results of pulmonary function tests in
 6   November 2015 and March and June 2018, showing FEVI and FVC
 7   levels before and after bronchodilation.          (Id.)    A CT of
 8   Plaintiff’s chest in December 2017 “showed stable lung findings
 9   consistent with COPD,” and a CT of his sinuses “showed no
10   evidence of sinusitis, but did note a septal deviation.”             (Id.)
11   He had a “normal awake/sleep EEG.”        (Id.)
12         The ALJ found Plaintiff’s allegations “somewhat out-of-
13   proportion to the medical findings.”        (AR 33.)      They were “not
14   fully consistent” with the “objective medical evidence and the
15   record as a whole.”      (Id.)   Although the medical records
16   documented asthma and COPD, they reflected “only mild objective
17   findings.”    (Id.)   Plaintiff had “a normal ambulatory EEG, he
18   could manage his asthma with medications, and consistently
19   exhibited respiratory test values within the mild to moderate
20   range.”   (Id.)    Construing the evidence in the light most
21   favorable to him, the ALJ found Plaintiff capable of “light
22   exertion” with postural and environmental limitations.            (Id.)
23                B.   Applicable law
24         An ALJ’s assessment of a claimant’s allegations concerning
25   the severity of his symptoms is entitled to “great weight.”
26   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
27   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
28   1985) (as amended Feb. 24, 1986).         “[T]he ALJ is not ‘required to

                                          17
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 18 of 23 Page ID #:538



 1   believe every allegation of disabling pain, or else disability
 2   benefits would be available for the asking, a result plainly
 3   contrary to 42 U.S.C. § 423(d)(5)(A).’”         Molina v. Astrue, 674
 4   F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d
 5   597, 603 (9th Cir. 1989)).
 6         In evaluating a claimant’s subjective symptom testimony, the
 7   ALJ engages in a two-step analysis.        See Lingenfelter, 504 F.3d
 8   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
 9   2016).   “First, the ALJ must determine whether the claimant has
10   presented objective medical evidence of an underlying impairment
11   [that] could reasonably be expected to produce the pain or other
12   symptoms alleged.”     Lingenfelter, 504 F.3d at 1036 (citation
13   omitted).    If such objective medical evidence exists, the ALJ may
14   not reject a claimant’s testimony “simply because there is no
15   showing that the impairment can reasonably produce the degree of
16   symptom alleged.”     Id. (citation omitted and emphasis in
17   original).
18         If the claimant meets the first test, the ALJ may discount
19   the claimant’s subjective symptom testimony only if he makes
20   specific findings that support the conclusion.          See Berry v.
21   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).          Absent a finding or
22   affirmative evidence of malingering, the ALJ must provide a
23   “clear and convincing” reason for rejecting the claimant’s
24   testimony.    Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
25   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
26   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th
27   Cir. 2014).    The ALJ may consider, among other factors, the
28   claimant’s (1) reputation for truthfulness, prior inconsistent

                                          18
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 19 of 23 Page ID #:539



 1   statements, and other testimony that appears less than candid;
 2   (2) unexplained or inadequately explained failure to seek
 3   treatment or to follow a prescribed course of treatment; (3)
 4   daily activities; (4) work record; and (5) physicians’ and third
 5   parties’ statements.        Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d
 6   996, 1006 (9th Cir. 2015) (as amended); Thomas v. Barnhart, 278
 7   F.3d 947, 958-59 (9th Cir. 2002).         If the ALJ’s evaluation of a
 8   plaintiff’s alleged symptoms is supported by substantial evidence
 9   in the record, the reviewing court “may not engage in second-
10   guessing.”        Thomas, 278 F.3d at 959.
11                C.      Analysis
12         The ALJ provided clear and convincing reasons supported by
13   substantial evidence for partially discounting Plaintiff’s
14   subjective symptom statements.       Initially, the ALJ properly
15   concluded that Plaintiff’s subjective complaints were
16   inconsistent with the objective medical evidence (AR 31), which
17   is a “sufficient basis” for rejecting a claimant’s subjective
18   symptom testimony.        Carmickle v. Comm’r., Soc. Sec. Admin., 533
19   F.3d 1155, 1161 (9th Cir. 2008) (citation omitted); see also
20   Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.
21   1999) (upholding “conflict between [plaintiff’s] testimony of
22   subjective complaints and the objective medical evidence in the
23   record” as “specific and substantial” reason undermining
24   statements).       Specifically, the ALJ cited to “essentially normal”
25   x-rays of his chest and lungs, physical examinations “within
26   normal limits, with no documented abnormalities,” inconsistent
27   reporting of seizures, and “normal awake/sleep EEG.”           (AR 31-32.)
28         Plaintiff challenges the ALJ’s evaluation of the medical

                                          19
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 20 of 23 Page ID #:540



 1   evidence, arguing that three pulmonary tests indicated “severe
 2   obstructive lung disease” and supported his symptom statements.
 3   (J. Stip. at 4; see also id. at 13 (noting doctors’ notations of
 4   obstructive lung defect).)       But as the ALJ recognized and
 5   Plaintiff has not challenged, Plaintiff’s respiratory ailments
 6   were not restrictive enough to meet a Listing (see AR 29), and a
 7   “severe” impairment does not necessarily imply a disabling
 8   functional limitation.      See Matthews v. Shalala, 10 F.3d 678, 680
 9   (9th Cir. 1993) (rejecting claim of disability when plaintiff
10   failed to meet burden to prove impairment was disabling).            The
11   ALJ acknowledged that treatment records showed a “history of
12   respiratory difficulties,” asthma, and COPD but nevertheless
13   recognized that objective medical tests and findings indicated
14   “normal” chest and lung x-rays, physical examinations, and
15   “awake/sleep EEG.”     See Stoffan v. Berryhill, No. 16-CV-1654-SKO,
16   2018 WL 1335392, at *10 (E.D. Cal. Mar. 15, 2018) (no disability
17   when plaintiff with syncope, COPD, depression, and chronic pain
18   “was in no acute distress, appeared healthy, had good air
19   movement, and ambulated normally”).        As the ALJ noted (AR 29, 31-
20   32), Plaintiff’s mild to moderate FVC and FEV1 test results were
21   inconsistent with his claim that he couldn’t “breathe at all”
22   (AR 49, 51).    And his normal sleep EEG contradicted his assertion
23   that he couldn’t sleep “much at all.”         (AR 49-50.)
24         Second, medical records showed that Plaintiff’s seizures,
25   COPD, and asthma were “manageable,” “stable,” and controlled with
26   medications, as the ALJ found.       (AR 31, 33.)     “Impairments that
27   can be controlled effectively with medication are not disabling
28   for the purpose of determining eligibility for SSI benefits.”

                                          20
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 21 of 23 Page ID #:541



 1   Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th
 2   Cir. 2006); see also Danny L. R. II v. Saul, No. SA CV 19-498-
 3   PLA, 2020 WL 264583, at *10 (C.D. Cal. Jan. 17, 2020) (ALJ’s
 4   finding that pain medication provided relief from chronic pain
 5   syndrome and mental-health medications controlled anxiety and
 6   depression was clear and convincing reason to discount
 7   plaintiff’s subjective symptom testimony).         Indeed, Plaintiff’s
 8   “auras” lessened after starting seizure medication in October
 9   2014 (see AR 327-36), and he was seizure free at all three
10   appointments in 2017 (AR 344-51), with normal awake/asleep and
11   ambulatory EEGs (AR 337, 339).       And his COPD while on medication
12   was “mild,” and he had “normal” lung diffusion capacity.            (AR
13   455, 458.)    Contrary to Plaintiff’s contention raised for the
14   first time in his reply (see J. Stip. at 13), the ALJ’s finding
15   that many of his conditions were manageable with medication was
16   amply supported by the record.
17         Finally, the ALJ relied on examining and reviewing doctors’
18   opinions that Plaintiff could work with appropriate limitations
19   to discount his statements to the contrary.          (See AR 32-34.)
20   This is a separate, independent reason from inconsistency with
21   the objective medical evidence, see § 416.929(c)(4); Molina, 674
22   F.3d at 1113 (examining doctor’s opinion that condition “was not
23   severe” and could be “control[led]” was “specific, clear, and
24   convincing reason[]” to reject subjective symptom testimony);
25   Moncada v. Chater, 60 F.3d 521, 524 (9th Cir. 1995) (per curiam)
26   (examining doctor’s assessment that plaintiff “could do sedentary
27   work” was “specific” and “valid” reason to reject his “claims of
28   excessive pain”), contrary to Plaintiff’s implication (see J.

                                          21
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 22 of 23 Page ID #:542



 1   Stip. at 5-6).     The ALJ gave “great weight” to the opinions of
 2   Dr. Lim and the “State agency doctors and psychologists.”            (AR
 3   33-34.)   And he cited specific portions of treatment notes and
 4   data from treating physicians Gill’s and Thakran’s records to
 5   support his findings and to partially discount Plaintiff’s
 6   statements.    (See AR 29, 31-32.)        Further, Dr. Lim’s opinion was
 7   consistent with the RFC.      Plaintiff never addresses the ALJ’s
 8   reliance on the doctors’ opinions as a separate reason to
 9   discount his statements.
10         The ALJ properly considered the objective medical evidence,
11   the doctors’ opinions, and Plaintiff’s ability to control his
12   symptoms with treatment in partially discounting his statements
13   about them.    (AR 32.)    In doing so, he provided clear and
14   convincing reasons and did “not arbitrarily discredit”
15   Plaintiff’s testimony.      Orteza v. Shalala, 50 F.3d 748, 750 (9th
16   Cir. 1995).
17         The ALJ did not err, and remand is not warranted.
18
19
20
21
22
23
24
25
26
27
28

                                          22
     Case 5:19-cv-01216-JPR Document 18 Filed 05/20/20 Page 23 of 23 Page ID #:543



 1   VI.   CONCLUSION
 2         Consistent with the foregoing and pursuant to sentence four
 3   of 42 U.S.C. § 405(g),19 IT IS ORDERED that judgment be entered
 4   DENYING Plaintiff’s request for remand, AFFIRMING the
 5   Commissioner’s decision, and DISMISSING this action with
 6   prejudice.
 7
 8   DATED: May 20, 2020                ______________________________
                                        JEAN ROSENBLUTH
 9                                      U.S. Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
           19
26          This sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                          23
